Case 1:20-cr-00079-MAC-ZJH Document 220 Filed 03/03/21 Page 1 of 5 PageID #: 573




                       IN THE UNITED STATES DISTRICT COURT                           FILED: 3/3/21
                         FOR THE EASTERN DISTRICT OF TEXAS                       U.S. DISTRICT COURT
                                BEAUMONT DIVISION                              EASTERN DISTRICT COURT
                                                                               DAVID A. O'TOOLE, CLERK
  UNITED STATES OF AMERICA §
                                                 §
  v. § NO. l:20-CR-79(10)
                          § JUDGE MARICA CRONE
  ALISHA NICOLE CLEVELAND §

                                       FACTUAL BASIS

  TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, the United States of Americ , by and through the undersigned

  Assistant United States Attorney in and for the Eastern District of Texas, joined by

  Alisha Nicole Cleveland, defendant herein, and his counsel of record, Russell Wright,

  presents this factual basis and stipulation in support of the defendant's plea of guilty to

  count one of the Information filed herein, and, in support thereof, would show the

  following:

  1. That Alisha Nicole Cleveland, defendant herein, hereby stipulates and agrees to

         the truth of all matters set forth in this factual basis and stipulation, and agrees that

         such admission may be used by the Court in support of her plea of guilty to count

         one of Information, alleging a violation of 18 U.S.C. § 4, misprision of a felony, to

         wit; possession with intent to distribute a mixture and substance containing

         methamphetamine, a Schedule II controlled substance.

  2. That the defendant, Alicia Nicole Cleveland, who is pleading guilty to such

         Information, is one and the same person charged in the Information.
Case 1:20-cr-00079-MAC-ZJH Document 220 Filed 03/03/21 Page 2 of 5 PageID #: 574




  3.      That the events described in the Information occurred in the Eastern District of

          Texas and elsewhere.

  4. That on or about the dates described in the Information, the defendant, who had

          knowledge of the actual commission, to wit; possession with the intent to

          distribute a mixture and substance containing a detectable amount of

          methamphetamine, concealed and did not as soon as possible make known the

          same to law enforcement, as charged.

  5. That had this matter proceeded to trial, the govermnent, through the testimony of

          witnesses, including expert witnesses, and through admissible exhibits, would

         have proven, beyond a reasonable doubt, each and every essential element of the

          offense alleged in the Information; specifically, the gover ent would have

         proven the following stipulated facts:

                   As part of an ongoing investigation into the drug dealing activities of the

           Limbrick drug trafficking organization, agents were monitoring the phone calls

           made by Russell Limbrick from the Angelina County Jail, which is located in

           the Eastern District of Texas. Notably, agents listened to multiple phone calls

           from Russell Limbrick (Limbrick) to Alisha Cleveland. During the monitoring

           of these recordings it became apparent that Cleveland was arranging the sale of

           methamphetamine to third parties in coordination and at the instruction of

           Russell Limbrick.

                   More specifically, on April 7, 2018, Limbrick called Cleveland, while



  Factual Basis - Page 2
Case 1:20-cr-00079-MAC-ZJH Document 220 Filed 03/03/21 Page 3 of 5 PageID #: 575




           Cleveland was located in Jasper, Texas, which is in the Eastern District of

           Texas, and Cleveland asked Limbrick what kind of candy, to provide to a

           third party to which Limbrick responded 150. They also discussed the third

           party wanting to ride the bike and that Cleveland could obtain “bike parts,

           from the “281, number in Limbrick s phone, which was in the possession of

           Cleveland. Furthermore, during the course of the same conversation Limbrick


           told Cleveland she should have “100 of them.” Limbrick asked if she had been

           selling them and Cleveland said she had. Moreover, Limibrick told Cleveland

           that knows what to do with the “people,” when she “runs out,” and to just “bring


           them the bread. Agents would testify that the quantities and talk of riding the

           Bike refer to the sale and distribution of pills which contain a detectable amount

           of methamphetamine, a Schedule II controlled substance. Agents familiar with

           the investigation would have testified that the conversation, and other

           conversations from Limbrick to Cleveland was coded drug talk in which

           Limbrick and Cleveland were arranging the sale of a mixture or substance

           containing a detectable amount of methamphetamine, a schedule II controlled

           substance.


                   The parties agree that Cleveland was involved with the possession with

           the intent to distribute 39 grams of a mixture or substance containing a

           detectable amount of methamphetamine.

  Factual Basis - Page 3
Case 1:20-cr-00079-MAC-ZJH Document 220 Filed 03/03/21 Page 4 of 5 PageID #: 576




                  Accordingly, Cleveland had actual knowledge of Russell Limbrick s

           criminal activity, to wit: possessing with intent to distribute a mixture or

           substance containing a detectable amount of methamphetamine, a Schedule

           II controlled substance and did not alert an appropriate authority as soon as

           possible, and took an affirmative act to conceal the crimes in that she took

           instruction from Limbrick to further his drug trafficking scheme by arranging

           meetings with individuals to distribute methamphetamine.

                 DEFENDANT'S SIGNATU E AND ACKNOWLEDGMENT

  6. I have read this factual basis and stipulation and the Information or have had them

          read to me and have discussed them with my attorney. I fully understand the

          contents of this factual basis and stipulation and agree without reservation that it

          accurately describes the events and my acts.


  Dated:
                                              Alisha Cleveland
                                              Defendant




             DEFENSE COUNSEL'S SIGNATURE AND ACKNOWLEDGMENT

  7. I have read this factual basis and stipulation and the Information and have

          reviewed them with my client, Alisha Cleveland. Based upon my discussions

          with the defendant, I am satisfied that the defendant understands the factual basis

  Factual Basis - Page 4
Case 1:20-cr-00079-MAC-ZJH Document 220 Filed 03/03/21 Page 5 of 5 PageID #: 577




          and stipulation as well as the Information, and is knowingly and voluntarily

          agreeing to these stipulated facts.


  Dated: • s. -            *   ¦

                                                Kusse wngnt
                                                Attorney for the Defendant



                                                Respectfully submitted,

                                                NICHOLAS J. GANJEI
                                                ACTING UNITED STATES ATTORNEY



                                                RUSSELL JAMES
                                                ASSISTANT UNITED STATES ATTORNEY




  Factual Basis - Page 5
